Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the merchandise consists of miniature railroad equipment, which includes locomotives, tracks, and accessories, similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobies, Inc., et al. (47 CCPA 137, C.A.D. 746), the merchandise was held dutiable as follows: The items marked “B” or “F” at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for metal articles having as an essential feature an electrical element or device; the items marked “O” at 15 percent under the provision in paragraph 353, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for metal articles suitable for producing electrical energy; and the items marked “E” at the appropriate rate of duty, depending upon the date of entry, under the provision in paragraph 397, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures of metal, not specially provided for, as claimed.